McMillan, judge.
This is an appeal from the denial of William Larry Sullivan’s Rule 32, A.R.Cr.P., petition. Sullivan was sentenced to life imprisonment on his underlying conviction for murder, in violation of § 13A-6-2, Code of Alabama 1975.
In his petition, Sullivan raises a number of issues, including claims of ineffective assistance of counsel. Although an evidentiary hearing was held on the merits of Sullivan’s petition, the trial court, in its order denying the petition, failed to state its reasons with particularity. Ex parte Rice, 565 So.2d 606 (Ala.1990); Hellums v. State, 597 So.2d 245 (Ala.Cr.App.1992); Young v. State, 591 So.2d 158 (Ala.Cr.App.1991); Rule 32.9(d), A.R.Cr.P.
The State has requested that this cause be remanded to the trial court to allow for that court’s entry of specific findings of fact. This cause is therefore remanded to the trial court with instructions to enter an order that states with particularity the court’s reasons for denying the petition. The trial court’s findings shall be returned to this court within 90 days of the release of this opinion.
REMANDED WITH INSTRUCTIONS.
All Judges concur.
MONTIEL, J., recuses.